Citation Nr: 0521772	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a nervous condition 
has been received; and if so, whether the criteria for 
service connection are met.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1971 to October 
1975, and from September 1977 to November 1979.

By a November 1975 decision, the RO denied the veteran's 
original claim for service connection for a nervous 
condition.  The veteran was notified of the denial and of his 
appellate rights later that month, and he did not appeal.  
Subsequently, in August 1976, the RO declined to reopen the 
veteran's claim.  The veteran was notified of the denial 
later that month.  It is unclear, however, as to whether 
veteran was properly informed of his appellate rights.  As 
such, the Board will deem the November 1975 RO decision as 
the last prior final denial of his claim of service 
connection.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision that denied service 
connection for PTSD and for a nervous condition.  The veteran 
filed a notice of disagreement (NOD) in July 2003, and the RO 
issued a statement of the case (SOC) in February 2004.  The 
veteran filed a substantive appeal in March 2004.

In June 2005, the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; the 
transcript of that hearing is of record.  

The Board notes that, in the August 2002 rating decision on 
appeal, the RO addressed the underlying question of service 
connection without specifically addressing the pertinent 
legal authority governing finality and petitions to reopen 
previously denied claims.  See 38 U.S.C.A. §§  5108, 7104 
(2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, the 
Board emphasizes that the preliminary question of whether a 
previously denied claim should be reopened and reconsidered 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id.  Hence, the Board has characterized the 
issue, accordingly, as on the title page.

The Board's decision regarding the application to reopen a 
claim for service connection for a nervous condition is set 
forth below.  The matters of service connection for PTSD and 
a nervous condition, on the merits, are addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for a nervous condition has been accomplished.

2.  In November 1975, the RO denied the veteran's claim for 
service connection for a nervous condition.  Although the RO 
notified the veteran of the denial and of his appellate 
rights that same month, the veteran did not initiate an 
appeal.

3.  New evidence associated with the claims file since the 
November 1975 RO rating decision, when considered by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
nervous condition. 




CONCLUSIONS OF LAW

1.  The RO's November 1975 decision, denying the veteran's 
claim for service connection for a nervous condition, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).

2.  Evidence received since the RO's November 1975 denial is 
new and material; thus, the criteria for reopening the claim 
for service connection for a nervous condition are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

While there are, nonetheless, duties to notify and assist 
owed the veteran with respect to the petition to reopen the 
claim for service connection for a nervous condition, in 
light of the Board's favorable disposition, the Board 
determines, in any event, that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

Petition to Reopen the Claim for Service Connection 
for a Nervous Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claim for service 
connection for a nervous condition was considered and denied 
in November 1975.  Although the veteran's previous attempt to 
reopen the claim was denied in August 1976, a careful review 
of the claims file does not reflect that the veteran received 
notification of his appellate rights at that time.  Under 
these circumstances, the Board will consider the RO's 
November 1975 decision as being the last final denial of the 
veteran's claim for service connection for a nervous 
condition.

Evidence considered by the RO at the time of the November 
1975 decision included the veteran's service medical records, 
containing complaints of nervousness and a diagnosis of 
situational depression.  The veteran did not initiate an 
appeal of the RO's November 1975 denial; hence, that decision 
is final as to the evidence then before the RO.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The present 
claim was initiated by the veteran in May 2000.

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
the petition to reopen the claim for service connection for 
PTSD (as noted above), the Board will apply the version of 38 
C.F.R. § 3.156(a) as in effect prior to August 29, 2001].  

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
the newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  As noted 
above, the RO's November 1975 decision is the last final 
denial pertinent to the claim for service connection for a 
nervous condition.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the last pertinent denial 
of the claim for service connection for a nervous condition 
in November 1975 includes private medical records showing 
treatment for alcohol gastritis, received in July 1976; VA 
outpatient treatment records, showing 2001 and 2002 clinical 
assessments of anxiety and depressive disorders and their 
relationship to active service; the report of an April 2002 
VA examination, finding no psychiatric disability; and the 
veteran's July 2005 testimony, reflecting current treatment 
and medications for a nervous condition.

The Board points out that the VA outpatient treatment records 
include a VA staff psychiatrist's opinion that the veteran's 
anxiety and depressive disorders are at least as likely as 
not related to military service.  Additionally, the veteran 
has testified that he was treated for nervousness during 
service.  Under these circumstances, the Board finds that the 
evidence added to the record since November 1975-
particularly, the VA staff psychiatrist's opinion-
constitutes new and material evidence to reopen the claim for 
service connection for a nervous condition.

The evidence is new, in that it was not considered by agency 
adjudicators in the November 1975 denial of the claim for 
service connection for a nervous condition, and is not 
cumulative or duplicative of other evidence of record.  The 
evidence is also material for purposes of reopening the 
claim.  The VA staff psychiatrist's opinion suggests, 
plausibly, a relationship between the veteran's claimed 
anxiety and depressive disorders and service, although it 
provides no supporting evidence for this opinion.  The Board 
notes, however, that to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds that as 
the newly received evidence meets this requirement, the 
criteria for reopening the claim likewise are met.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for a nervous 
condition are met.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a nervous 
condition has been received, the appeal is granted.

REMAND

PTSD

During his June 2005 hearing, the veteran indicated that he 
receives ongoing treatment for his PTSD at the VA facility 
located in Greenville, North Carolina.  On remand, related 
records must be obtained.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Nervous Condition

As the petition to reopen the claim for service connection 
for a nervous condition has been granted, de novo 
consideration of the claim on appeal is appropriate.  
However, the Board finds that additional development of the 
claim on appeal is warranted.

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
may be presumed, for certain chronic diseases, such as 
psychoses, which develop to a compensable degree (10 percent 
for a psychosis) within a prescribed period after discharge 
from service (one year for a psychosis), even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307 and 3.309 (2004).

Pertinent to the instant appeal, the veteran contends that 
his nervous condition had its onset in service, and that 
service connection is warranted.

The service medical records show a complaint of nervousness 
in July 1975, and a diagnosis of acute situational reaction 
with severe depression. 

A VA staff psychiatrist's opinion in 2001 and in 2002 
indicates that the veteran's current clinical assessments of 
anxiety and depressive disorders may be related to the 
veteran's military service.  There is no indication, however, 
that the VA staff psychiatrist had reviewed the veteran's 
service medical records or post-service medical records.  The 
Board points out that the report of an April 2002 VA 
examination does not reflect any current psychiatric 
disability.  Under these circumstances, the Board finds that 
a medical opinion, based on examination and consideration of 
the veteran's documented medical history and assertions, 
would be helpful in resolving the claim on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Hence, the RO should arrange for the veteran to undergo VA 
examination.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at the VA 
Outpatient Clinic in Greenville, South Carolina.  The latest 
VA outpatient treatment records from that facility in the 
claims file are dated in April 2002.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding records from the above-
referenced facility, following the procedures set forth in 
38 C.F.R. § 3.159(c) (2004), as regards obtaining records 
from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Greenville VA Outpatient Clinic all 
records of evaluation and/or treatment of 
any psychiatric disability, to include 
PTSD, from May 2002 to the present date, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  All records 
and/or responses should be associated 
with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA psychiatric 
examination at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should specifically identify 
all current psychiatric disability(ies), 
to specifically include PTSD, a nervous 
condition, and/or anxiety or depressive 
disorders.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service.  In 
rendering the requested opinion, the 
examiner should address whether the 
disability is shown to have its onset 
during the veteran's active service, or 
whether it was manifest to a compensable 
degree within the first post-service 
year. 
If PTSD is diagnosed, the examiner is 
instructed to identify related stressors.  
The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for PTSD and a nervous 
condition.  If the veteran fails to report 
to the scheduled examination, the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b) as appropriate.  Otherwise, the 
RO should consider the claims in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


